Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered claims 1-5, 7-15, 18, and 20 are pending of which claims 11-15 are withdrawn from consideration. Claims 6, 16-17 and 19 are canceled. Amendments have overcome objections to the specification. Amendments requiring the at least one binder is selected from the group consisting of polyurethanes have overcome rejections over Tsukahara (US20070277909).

Claim Interpretation
Claim 5 recites that the flux is suitable for brazing aluminum parts and aluminum alloy parts. As this is a statement of a purpose or intended use of the product flux and not a step for brazing, claim 5 has the effect of limiting the product flux to one capable of brazing aluminum parts or aluminum alloy parts to some extent. Note that although the present disclosure indicates a preference for a flux which can remove an outer layer from a metal surface (page 2 lines 25-27) does not require the flux composition to be able to remove an outer layer in order to braze the part to some extent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottmann (US20120255992) cited in the IDS dated November 15, 2018.
Regarding claim 1, Ottmann discloses a process for the manufacture of a flux composition, comprising at least one binder [0019], at least one dispersion agent (water) and at least one flux (K2AlF5) [0011], [0016], [0085]. Ottmann discloses components are mixed and then maintained (aged) at ambient temperature [0020], [0130-131] and that the binder and dispersion agent are mixed before aging [0127], and that Ottmann considers ambient temperature about                         
                            20
                            °
                        
                    C [0020]. Ottmann therefore discloses that the temperature during and after addition of the binder is about                         
                            20
                            °
                        
                    C which directly meets the temperature limitations of claim 1. Ottmann discloses examples for which one binder is polyurethane [0085]. 
Regarding claim 2, Ottmann discloses a process for the manufacture of a flux composition, comprising at least one binder [0019], at least one dispersion agent (water) and at least one flux (K2AlF5) [0011], [0016], [0085]. Ottmann discloses that components are mixed [0020], [0130-131] and that and that the flux is dispersed in the dispersion agent [0033]. A flux mixed and dispersed in the dispersion agent is to some degree homogenized. Ottmann discloses components are mixed and then maintained (aged) at ambient temperature [0020], [0130-131] and that the binder is added before aging [0127], and that Ottmann considers ambient temperature about                         
                            20
                            °
                        
                    C [0020]. Ottmann therefore discloses that the temperature upon mixing the flux and dispersion agent, and upon mixing the binder, and during and after addition of the binder is about                         
                            20
                            °
                        
                    C which meets the temperature limitations upon adding the binder of claim 2.
Regarding claim 4 Ottmann discloses examples for which the binder is a polyurethane dispersion [0085]. A polyurethane dispersion is a binder composition.

Regarding claims 7 and 20, Ottmann discloses that the dispersion agent is water [0011], [0016], [0085].
Regarding claim 8, Ottmann discloses specific examples for which the flux composition comprises 30% (Table 4 prep N                        
                            °
                        
                     27-44) 35% (Table 4 prep N                        
                            °
                        
                     21-26) and 40% (Table 4 prep N                        
                            °
                        
                     45-47) by weight of the flux [0085] any of which falls within the claimed range.
Regarding claim 9 Ottmann discloses several examples for which the amount of binder is 15% by weight of the flux composition (Table 4 prep N                        
                            °
                        
                     21-44, [0085]) which is within the claimed range.
Regarding claim 18, Ottmann discloses that the flux comprises K2AlF5 [0011], [0085]. Applicant indicates that K2AlF5 meets the limitations of potassium fluoroaluminate (page 3 lines 1-3 of the present disclosure). Ottmann further discloses one or more flux comprising cesium fluoroaluminate, and any mixtures thereof; potassium fluorozincate, cesium fluorozincate and any mixtures thereof; and potassium fluorostannate, cesium fluorostannate [0075].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottmann (US20120255992).
2AlF5) [0011], [0016], [0085]. Ottmann discloses that components are mixed [0020], [0130-131] and that and that the flux is dispersed in the dispersion agent [0033]. A flux mixed and dispersed in the dispersion agent is to some degree homogenized. Ottmann discloses that the flux may be dispersed in an organic solvent, or a mixture of water and organic material [0006], [0013]. Ottmann also discloses an example for which the binder is a dispersion [0085]. A binder which is a dispersion is to some extent homogenized. Ottmann discloses components are mixed and then maintained (aged) at ambient temperature [0020], [0130-131], and that Ottmann considers ambient temperature about                         
                            20
                            °
                        
                    C [0020]. Otmann therefore discloses that the temperature upon mixing the flux and dispersion agent, and upon mixing the binder, and during and after addition of the binder is about                         
                            20
                            °
                        
                    C which meets the temperature limitations of claim 3.
Ottmann does not disclose a process of forming the flux composition for which the flux is added to a mixture of binder and the dispersion agent; however, Ottmann does not require a specific order of mixing components before aging [0127]. Given both claim 3 and the method disclosed by Ottmann would result in a dispersed flux composition comprising a flux and a binder [0020], [0085], [0127], absent any advantage of mixing the flux into a mixture of the binder and dispersion agent, one of ordinary skill in the art would regard the claimed process of forming the flux composition to be an obvious change in the sequence of adding ingredients in the process disclosed by Ottmann. See MPEP 2144.04(IV)(C).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ottmann (US20120255992) as applied to claim 1 above, and further in view of Scott (US 20040009358).
Ottmann discloses that the components are mixed and may be aged in a mixer [0020], but Ottmann does not disclose that a stirrer for exerting shear force or a ball milling step is used for mixing. 

Both Ottmann and Scott teach flux compositions comprising potassium fluoroaluminates and a polymer binder. 
In order to practice the method disclosed by Ottmann, it would have been necessary to mix the components in some manner. It would have been obvious for one of ordinary skill in the art to look to the art in order to determine which mixing method is appropriate for mixing flux and binder components. In looking to the art it would have been obvious to one of ordinary skill in the art to select a shear stirring process which Scott teaches as preferred for mixing the same type of flux (potassium fluoroaluminate) and same type of binder (polymer) disclosed by Ottmann.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s references to “Ottman” clearly correspond to the portions of the reference identified as “Ottmann” (US20120255992) within the bodies of the present rejection and that dated June 9, 2020. 
Arguments that the temperature disclosed by Ottmann (US20120255992) is the aging temperature and that Ottmann does not disclose a mixing temperature/temperature of adding the binder are not persuasive because Ottmann discloses adding a binder and that that [t]he resulting mixture [0130]/flux preparation [0131] is left [emphasis added] standing at ambient temperature. As Ottmann discloses that the result of mixing is “left” at that temperature, that the temperature at which it is left is ambient, and Ottmann does not disclose actively heating or cooling in the binder adding step, in disclosing that the direct result of adding the binder is “left” 
Regarding applicant’s arguments that: “[a] person skilled in the art would know that the step of vigorous mixing (especially of solid/liquid mixtures) can lead to energy transfer/heating of the mixture. There is nothing in Ottmann to suggest that the temperature during mixing is maintained, controlled, or even measured,” a temperature need not be controlled or actively measured in order to be maintained at a recited temperature range. The general knowledge that mixing “can” lead to energy transfer/heating does not amount to evidence that the mixing disclosed by Ottmann attains a temperature greater than             
                50
                °
            
        C, and is not persuasive in overcoming the rejection over Ottmann who discloses that the direct result of mixing is “left” at ambient temperature [0130-131].
Applicant argues “Paragraphs [0130] and [0131] cited by the Examiner, again, do not mention a mixing temperature, but state that after all of the mixing steps have been performed "[t]he resulting mixture is left standing at ambient temperature for at least 1 h before it is used for brazing." See, Ottman, para [0130]-[0131]. Thus, not only does Ottman never disclose a temperature when the binder is added, Ottman also does not disclose maintaining the temperature after the addition of the binder. Ottman merely discloses that the mixture is "left standing" at ambient temperature. Such a disclosure could imply that the temperature of the composition increased during the mixing step, and it cooled down as it was "left standing" at ambient temperature. Thus, there is no disclosure in Ottman of "maintaining a temperature of equal to or lower than 50°C during and after addition of the binder" as presently claimed.” It is not clear from this argument how Ottmann fails to meet the limitation of maintaining the temperature equal to or lower than 50°C after the binder is mixed because Ottmann explicitly discloses mixing the binder and that the resulting mixture is left at ambient temperature. Leaving the result of mixing at a temperature explicitly meets maintaining the result at that temperature, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736